857 F.2d 1175
Patrick HANNEKEN, Plaintiff-Appellant,v.DIXON DISTRIBUTING COMPANY, an Illinois Corporation, andRobert L. Dixon, Defendants-Appellees.Gary WILLOUGHBY, Plaintiff-Appellant,v.CENTRAL ILLINOIS LIGHT COMPANY, Defendand-Appellee.
No. 86-1896
United States Court of Appeals,Seventh Circuit.
Sept. 21, 1988.

1
Before CUMMINGS and FLAUM, Circuit Judges, and GRANT, Senior District Judge.*

JUDGMENT ORDER

2
This cause came before the court for decision on remand from the United States Supreme Court, --- U.S. ----, 108 S.Ct. 2813, 100 L.Ed.2d 915 (1988).


3
On consideration whereof, IT IS ORDERED AND ADJUDGED by this court that the June 29, 1987 judgment of this court is VACATED, and upon remand from the United States Supreme Court the judgment of the United States District Court for the Southern District of Illinois, Alton Division, is REVERSED and the cause is REMANDED to the district court for further proceedings, in accordance with the order of this court entered this date.



*
 Hon. Robert A. Grant, Senior District Judge for the Northern District of Indiana, is sitting by designation